Bcjnn, C. J. I concur in the judgment of affirmance in this case, but, as to the question of the presence or absence of the defendant when the verdict was rendered, I do so for a somewhat different reason than that assigned in the opinion of the court, because I am of the opinion that the record shows that the defendant was on bail at the beginning of his trial, and not in custody of the sheriff, as it would necessarily have shown had he not been on bail; and the presumption is that his status continued the same throughout the trial, the contrary nowhere else appearing. If on bail, it was not irregular to. receive the verdict of the jury, although he may not have been present in court at the time, since, by reason of his being on bail, he was in the full enjoyment of his personal liberty to go and come at will, provided he had committed no breach of his bond, so as to forfeit his liberty. He was presumptively present; and if he were not actually present, he should affirmatively show he was absent, and not voluntarily absent.